COURT OF APPEALS OF VIRGINIA


Present: Chief Judge Fitzpatrick, Judge Annunziata and Senior Judge Coleman


HELENA L. WOOD
                                                                MEMORANDUM OPINION*
v.     Record No. 0999-04-2                                         PER CURIAM
                                                                  NOVEMBER 16, 2004
HENRICO DEPARTMENT OF SOCIAL SERVICES


                      FROM THE CIRCUIT COURT OF HENRICO COUNTY
                                  George F. Tidey, Judge

                 (Robin M. Morgan; Davis & Morgan, P.A., on briefs), for appellant.
                 Appellant submitting on briefs.

                 (Ellen R. Fulmer, Assistant County Attorney; Alexander M. Clarke,
                 Jr.; Clarke & Prince, guardian ad litem for the minor child, on
                 brief), for appellee. Appellee submitting on brief.


       Helena L. Wood appeals the decision of the trial court terminating her residual parental

rights to her daughter, M.B., pursuant to Code § 16.1-283(C)(2). Wood advances three arguments

on appeal: (1) the evidence was insufficient to prove that reasonable and appropriate efforts of

social, medical, mental health and other rehabilitative agencies were made to communicate with her

and strengthen her relationship with her daughter or to remedy the conditions resulting in

continuation of foster care; (2) the evidence was insufficient to prove that Wood failed to

substantially remedy the conditions which created or led to continuation of foster care; and (3) the

evidence was insufficient to prove that termination was in the best interest of her daughter. Upon

review of the record and briefs of the parties, we find that the evidence was clear and convincing to

support the termination of Wood’s residual parental rights.




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
                                         BACKGROUND

       We view the evidence in the light most favorable to the prevailing party below and grant to

it all reasonable inferences fairly deducible therefrom. See Logan v. Fairfax County Dep’t of

Human Dev., 13 Va. App. 123, 128, 409 S.E.2d 460, 462 (1991). So viewed, the evidence

established that Henrico Department of Social Services (HDSS) investigated a complaint of neglect

and removed M.B. from her grandmother’s and mother’s custody. The Henrico Juvenile and

Domestic Relations District Court removed M.B. from Wood’s custody on November 26, 2001.

Wood had weekly visitation with her daughter when foster placement began. Kelly Evans-Mullin, a

social worker, provided transportation and supervision for the visits. Evans-Mullin identified

several conditions that resulted in foster care placement: Wood’s lack of stable housing and

employment, inadequate parenting skills, and mental health concerns. Evans-Mullin referred Wood

to Hanover and Henrico Mental Health and Mental Retardation Services (MHMR) for mental health

counseling, to Stop Child Abuse Now (SCAN) for parenting classes, and directed Wood to maintain

employment for four weeks. When Wood failed to consistently attend classes and keep

appointments with the service providers, Evans-Mullin reduced visitation to bi-weekly.

       Evans-Mullins advised Wood that if she obtained stable housing, maintained stable

employment for four weeks, and addressed her counseling needs, she would reinstate weekly

visitation. Wood signed a one-year lease, but was ultimately evicted for failing to pay rent. Wood

held various jobs, but failed to maintain employment for any significant period of time. When she

had worked four weeks at a number of jobs, it became known that Wood was involved in an abusive

relationship. Evans-Mullins thus denied Wood’s request to increase visitation.

       With regard to Wood’s counseling needs, although Wood ultimately completed twelve

sessions of parenting classes, SCAN reported that it took Wood over a year to complete them.

SCAN also noted that Wood continued to require assistance in most areas and recommended she

                                                -2-
continue in alternative parenting courses. Wood did not heed the recommendation and did not

pursue further help with parenting skills. Evans-Mullin testified that Wood displayed erratic

behavior during her visits with M.B. Wood could not adjust her behavior to meet the needs of the

child.

         Wood worked with Ed Hayes, a licensed clinical social worker with MHMR, for several

months. Although Hayes testified Wood met with him regularly and was cooperative and invested

in the treatment process, he also reported that she was not able to apply what she learned to reduce

the chaos and instability in her life. After two sessions, Hayes referred Wood to Virginia

Commonwealth University’s Medical College of Virginia (MCV) for treatment through the

psychiatry clinic for personality disorders. It took Wood eight months just to complete the financial

assistance process, which was required before any treatment could begin. Once she satisfied that

requirement, she met with Evelyn Welte once and missed the next five scheduled appointments.

         At the time of trial, Wood was again without stable housing and employment. Nevertheless,

the trial court gave Wood an additional six months to seek treatment at MCV. Wood continued to

cancel appointments, keeping only one. Although MCV started Wood on psychotropic medication,

the medical treatment ended because she was then eight weeks pregnant. The trial court found that

Wood had not substantially remedied the conditions that resulted in foster placement and terminated

her residual parental rights.

                                             ANALYSIS

         Code § 16.1-283(C) provides in pertinent part the following:

                [t]he residual parental rights of a parent or parents of a child placed
                in foster care . . . may be terminated if the court finds, based upon
                clear and convincing evidence, that it is in the best interests of the
                child and that . . . [t]he parent or parents, without good cause, have
                been unwilling or unable within a reasonable period of time not to
                exceed twelve months from the date the child was placed in foster
                care to remedy substantially the conditions which led to or required
                continuation of the child's foster care placement, notwithstanding
                                                 -3-
               the reasonable and appropriate efforts of social, medical, mental
               health or other rehabilitative agencies to such end. . . . The court
               shall take into consideration the prior efforts of such agencies to
               rehabilitate the parent or parents prior to the placement of the child
               in foster care.

“The trial court’s judgment, when based on evidence heard ore tenus, will not be disturbed on

appeal unless plainly wrong or without evidence to support it.” Logan, 13 Va. App. at 128,

409 S.E.2d at 463.

       Wood first contends that the agencies did not make reasonable and appropriate efforts to

remedy the conditions that resulted in foster care placement. HDSS referred Wood to MHMR.

HDSS provided transportation to and from mental health appointments, visitation, and SCAN

classes. MHMR referred Wood to MCV for proper treatment of her personality disorder and

mental health issues. Wood did not meaningfully avail herself of the offered services. Wood

took eight months to get into the MCV program and then would not make or keep appointments.

Wood took over a year to complete twelve parenting classes and would not attend additional

classes to help improve her skills when it was recommended. When Wood showed that she was

not capable of managing her daily living skills independently, HDSS arranged for in-home

services to help her make and keep appointments, “develop goals and a plan for achieving them,

and increase her overall stability and parenting skills.” Despite these intensive efforts, Wood

failed to maintain any one job for more than two or three weeks, failed to make and keep

appointments, failed to follow treatment plans, and was engaged in an abusive relationship.

Even when the trial court gave Wood an additional six months to remedy the conditions, she

could not follow through. The evidence clearly and convincingly proved that the involved

agencies made reasonable and appropriate efforts to assist Wood in remedying the conditions

that resulted in foster care placement.




                                                -4-
        Wood next argues that the evidence was insufficient to prove she did not substantially

remedy the conditions that resulted in foster care placement within twelve months. Wood

maintains that in the twelve-month period following foster care placement, she did all that was

required to increase visitation. She maintained employment for four weeks, albeit at different

jobs. She regularly met with Hayes, she was attending SCAN classes, and she had signed a

one-year lease. Wood fails to acknowledge, however, that she displayed erratic behavior during

visitation. She could not respond appropriately to M.B.’s needs. Wood was involved in an

abusive relationship for which she would not seek assistance or counseling. During the almost

two years after M.B. was removed, Wood did not improve in any of the areas identified by

HDSS. She continued to have unstable housing and employment, she still had inadequate

parenting skills, and she failed to follow through with necessary treatment for her mental health

issues. Although she was invested in her counseling with Hayes, Hayes noted that Wood could

not apply the counseling to her everyday life. The evidence was clear and convincing that Wood

had not substantially remedied, within twelve months or almost two years, the conditions that

resulted in foster care placement.

        Finally, Wood asserts that the evidence was insufficient to prove that termination of her

parental rights was in the best interest of the child. When considering termination of a parent’s

residual rights to a child, “the paramount consideration of a trial court is the child’s best interests.”

Id. at 128, 409 S.E.2d at 463. On review, “[a] trial court is presumed to have thoroughly weighed

all the evidence, considered the statutory requirements, and made its determination based on the

child’s best interests.” Farley v. Farley, 9 Va. App. 326, 329, 387 S.E.2d 794, 795 (1990).

        Dr. Linda M. Dougherty, a licensed clinical psychologist, evaluated Wood psychologically

and assessed her parenting ability. Dougherty concluded that it was unlikely that Wood would

willingly participate in psychotherapy to address her personality disorder. Dougherty explained that

                                                   -5-
Wood would be particularly difficult to treat and manage because she denies and minimizes her

pathology and does not perceive or recognize that she has a problem or is incapable of normal

functioning. Further, Dougherty noted that Wood’s erratic, unpredictable, and dramatic behavior

was detrimental to the child’s development and the child was at risk of developing the same or other

mental heath problems. Dougherty stated Wood needed intensive, long-term treatment. Wood’s

failure to follow through with treatment at MCV and her demonstrated lack of initiative in

meaningfully addressing her problems evidenced the long road to recovery she faced and continues

to face. “It is clearly not in the best interests of a child to spend a lengthy period of time waiting to

find out when, or even if, a parent will be capable of resuming his [or her] responsibilities.”

Kaywood v. Halifax County Dep’t of Soc. Servs., 10 Va. App. 535, 540, 394 S.E.2d 492, 495

(1990). The evidence was clear and convincing that it was in the best interest of the child to

terminate Wood’s residual parental rights.

        Accordingly, for the above stated reasons, the evidence supported the trial court’s

determination to terminate Wood’s residual parental rights to M.B., pursuant to Code

§ 16.1-283(C)(2). Accordingly, the judgment of the trial court is affirmed.

                                                                                                Affirmed.




                                                   -6-